EXHIBIT 10.16















WOLVERINE WORLD WIDE, INC.

409A SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN

EFFECTIVE FOR BENEFITS ACCRUED

BEGINNING JANUARY 1, 2005














--------------------------------------------------------------------------------




TABLE OF CONTENTS


 

Page

 

 

ARTICLE 1 - Establishment of Plan

1

 

 

 

1.1

Establishment of Plan

1

 

 

(a)

ERISA Limited Applicability

1

 

 

(b)

Tax Status

1

 

 

(c)

Continuation

1

 

1.2

Rabbi Trust

1

 

1.3

Effective Date

1

 

 

ARTICLE 2 - Definitions

1

 

 

 

2.1

Employee

1

 

2.2

Employer; Company

1

 

2.3

Key Employee

1

 

 

(a)

Officer

1

 

 

(b)

5% Owner

1

 

 

(c)

1% Owner; $150,000 Compensation

1

 

2.4

Pension Plan

1

 

2.5

Plan Year

1

 

2.6

Present Value

2

 

2.7

Spouse/Married

2

 

2.8

Surviving Spouse

2

 

2.9

Termination of Employment

2

 

 

(a)

Period of Leave

2

 

 

(b)

Insignificant Services

2

 

 

ARTICLE 3 - Participant

1

 

 

 

3.1

Designation as Participant

1

 

3.2

Inactive Participant Status

1

 

 

ARTICLE 4 - Contributions/Funding

1

 

 

 

4.1

Amount

1

 

4.2

No Relationship to Benefits

1

 

4.3

Unfunded Plan

1

 

4.4

Unsecured Creditor Status

1

 

 

ARTICLE 5 - Amount of Benefits

1

 

 

 

5.1

Retirement Benefits

1

 

 

(a)

Annual Benefit

1

 

 

(b)

Before Age 65

2

 

 

(c)

Annual Pension Benefit

2

 

5.2

Death

2

 

 

(a)

Before Commencement of Benefits

2

 

 

(b)

After Retiring

2



-i-

--------------------------------------------------------------------------------




 

5.3

Disability

3

 

 

(a)

Disabled Defined

3

 

 

(b)

Benefit if Participant Becomes Disabled Before Retiring

3

 

5.4

Minimum Benefit

3

 

 

(a)

Difference - Additional Benefit

3

 

 

(b)

Determinations

4

 

 

ARTICLE 6 - Forfeiture

1

 

 

 

6.1

Misconduct

1

 

6.2

Competitive Activity

1

 

6.3

Insurance Related

1

 

 

ARTICLE 7 - Payment of Benefits

1

 

 

 

7.1

Event of Distribution

1

 

7.2

Time of Payment

1

 

 

(a)

Retirement

1

 

 

(b)

Death or Disability

1

 

 

(c)

Lump Sum

1

 

 

(d)

Key Employee Postponement

1

 

7.3

Calculation

1

 

7.4

Form of Payment

2

 

 

(a)

Presumed Method

2

 

 

(b)

Optional Methods

2

 

 

(c)

Lump Sum

2

 

 

(d)

Key Employee Make Up Payment

2

 

7.5

Elective Postponement of Payments

2

 

 

(a)

Earliest Effective Date

2

 

 

(b)

Five Year Minimum

3

 

 

(c)

Twelve Months Prior

3

 

7.6

Acceleration of Payments

3

 

 

(a)

Unforeseeable Emergency

3

 

 

(b)

409A Income Inclusion

3

 

 

(c)

Plan Termination

3

 

7.7

Payment of Death Benefits

3

 

 

(a)

Spouse

3

 

 

(b)

Payment to Beneficiary

3

 

 

(c)

Beneficiary

4

 

 

(d)

Payment to Estate

4

 

 

(e)

Withholding Taxes

4

 

 

(f)

Generation-Skipping Transfer Tax

4

 

7.8

QDRO

4

 

 

(a)

Alternate Payee

4

 

 

(b)

Reason for Payments

4

 

 

(c)

Contents

5

 

 

(d)

Restrictions

5

 

 



-ii-

--------------------------------------------------------------------------------




ARTICLE 8 - Administration

1

 

 

 

8.1

Duties, Powers, and Responsibilities of the Employer

1

 

 

(a)

Required

1

 

 

(b)

Discretionary

1

 

8.2

Employer Action

1

 

8.3

Plan Administrator

2

 

8.4

Duties, Powers, and Responsibilities of the Administrator

2

 

 

(a)

Plan Interpretation

2

 

 

(b)

Participant Rights

2

 

 

(c)

Claims and Elections

2

 

 

(d)

Benefit Payments

2

 

 

(e)

QDRO Determination

2

 

 

(f)

Administrative Information

2

 

 

(g)

Recordkeeping

2

 

 

(h)

Reporting and Disclosure

2

 

 

(i)

Advisers

2

 

 

(j)

Other Powers and Duties

3

 

8.5

Claims Procedure

3

 

 

(a)

Initial Determination

3

 

 

(b)

Method

3

 

 

(c)

Further Review

3

 

 

(d)

Redetermination

3

 

8.6

Participant's Responsibilities

3

 

 

ARTICLE 9 - Investment and Administration of Assets

1

 

 

 

9.1

Rabbi Trust

1

 

9.2

Insurance

1

 

9.3

Available to Creditors

1

 

9.4

No Trust or Fiduciary Relationship

1

 

9.5

Benefit Payments

1

 

 

ARTICLE 10 - Change in Control Benefit

1

 

 

 

10.1

Benefit

1

 

 

(a)

Standard Benefit

1

 

 

(b)

Minimum Benefit

1

 

10.2

Definitions

1

 

 

(a)

Cause

1

 

 

(b)

Change in Control

2

 

 

(c)

Common Stock

3

 

 

(d)

Date of Termination

3

 

 

(e)

Designated Period

3

 

 

(f)

Disability

3

 

 

(g)

Good Reason

3

 

 

(h)

Nonqualifying Termination

5

 

 

(i)

Notice of Termination

5

 

10.3

Method of Payment

5



-iii-

--------------------------------------------------------------------------------




 

10.4

Successor Obligations in Change of Control Situation

6

 

 

(a)

Survival of Obligations

6

 

 

(b)

Assumption Required

6

 

10.5

Reimbursement of Expenses

6

 

 

ARTICLE 11 - General Provisions

1

 

 

 

11.1

Amendment; Termination

1

 

 

(a)

Vesting and Distribution

1

 

 

(b)

Termination Requirements

1

 

11.2

Employment Relationship

1

 

11.3

Confidentiality and Relationship

2

 

11.4

Rights Not Assignable

2

 

11.5

Construction

2

 

11.6

Governing Law

2

 

 

EXHIBIT A

 

 

 

EXHIBIT A - 1

 

 

 

EXHIBIT A - 2

 















-iv-

--------------------------------------------------------------------------------




TABLE OF DEFINITIONS


Term

Location

 

 

Administrator

8.3

Annual Benefit

5.1(a)

Annual Pension Benefit

5.1(c)

Average Earnings

5.1(a)(ii)

Beneficiary

7.7(c)

 

 

Cause

10.2(a)

Change in Control

10.2(b)

Code

1.1(b)

Company

2.2

Common Stock

10.2(c)

 

 

Date of Termination

10.2(d)

Designated Percentage

5.1(a)

Designated Period

10.2(e)

Disability

10.2(f)

Earnings

5.1(a)(i)

 

 

Effective Date

1.4

Employee

2.1

Employer

2.2

ERISA

1.1(a)

Exchange Act

10.2(b)(1)

 

 

Good Reason

10.2(g)

Grandfathered SERP

1.1(c)

Inactive Participant

3.2

Incumbent Board

10.2(b)(3)

Insignificant Services

2.8(b)

 

 

Key Employee

2.3

Nonqualifying Termination

10.2(h)

Notice of Termination

10.2(i)

Outstanding Company Common Stock

10.2(b)(1)

Outstanding Securities

10.2(b)(1)

 

 

Participant

3.1

Plan Year

2.5

Pension Plan

2.4

Period of Leave

2.9(a)

Person

10.2(b)(1)


-v-

--------------------------------------------------------------------------------




Term

Location

 

 

Present Value

2.6

QDRO

7.8

Rabbi Trust

1.2

Retire

5.1

Retiring

5.1

 

 

Spouse

2.7

Surviving Spouse

2.8

Termination of Employment

2.9

Third Party

10.2(b)(4)

Years of Service

5.1(a)(iii)














-vi-

--------------------------------------------------------------------------------




WOLVERINE WORLD WIDE, INC.

409A SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN


          Wolverine World Wide, Inc. ("Wolverine") adopts the Wolverine World
Wide, Inc. 409A Supplemental Executive Retirement Plan, a supplemental
nonqualified plan for a select group of management personnel employed by
Wolverine and any subsidiary of Wolverine.

ARTICLE 1

Establishment of Plan


1.1          Establishment of Plan.

          This Plan is a supplemental, nonqualified Plan and is intended to be a
Plan for a select group of management and highly compensated employees of
Wolverine and affiliates of Wolverine.

          (a)          ERISA Limited Applicability. This Plan is intended to be
a Plan described in Sections 201(2), 301(a)(3), and 401(a)(1) of the Employee
Retirement Income Security Act of 1974, as amended ("ERISA").

          (b)          Tax Status. As a supplemental nonqualified executive
retirement program it is not subject to limitations in the Internal Revenue Code
applicable to benefits provided through a qualified, tax-exempt employee benefit
plan established under Section 401(a) of the Internal Revenue Code of 1986, as
amended ("Code"). The Plan is intended to comply with the requirements of Code
Section 409A.

          (c)          Continuation. This Plan is intended to be a continuation
of the Wolverine Supplemental Executive Retirement Plan (the "Grandfathered
SERP") adopted __________, 2001 and effective March 6, 2001. This document is
separately drafted to preserve the grandfathered status of benefits accrued
prior to January 1, 2005, and to assure compliance with Code Section 409A for
benefits accrued beginning January 1, 2005.


1.2          Rabbi Trust.

          This Plan may be funded by contributions to a "Rabbi" trust which does
not alter the "unfunded," nonqualified status of the Plan for federal tax
purposes.


1.3          Effective Date.

          The "Effective Date" of this Plan is January 1, 2005. Each Plan
provision applies until the effective date of an amendment of that provision.


--------------------------------------------------------------------------------




ARTICLE 2

Definitions


2.1          Employee.

          "Employee" means an individual employed by the Employer who receives
compensation for personal services performed for the Employer that is subject to
withholding for federal income tax purposes.


2.2          Employer; Company.

          "Employer" and "Company" mean Wolverine World Wide, Inc. and any
affiliate of Wolverine World Wide, Inc. which has adopted this Plan with the
consent of Wolverine World Wide, Inc.


2.3          Key Employee.

          "Key Employee" means an Employee or former Employee (including any
deceased Employee) who, under Code Section 416(i) is or was, as of January 1 of
the Plan Year that includes the Determination Date, one of the following:

          (a)          Officer. An officer of an Employer or Related Employer if
the officer's Section 415 Compensation exceeds $130,000 (as adjusted under Code
Section 416(i)(1) for Plan Years beginning after December 31, 2002);

          (b)          5% Owner. A 5% Owner; or

          (c)          1% Owner; $150,000 Compensation. A 1% owner, determined
under the definition of 5% Owner but replacing "5%" with "1%," whose Section 415
Compensation exceeds $150,000.

                    Ownership under (b) and (c) shall be determined separately
for each Employer and Related Employer. Compensation for (a) and (c) above for a
Plan Year is determined without regard to the Annual Compensation Limit.


2.4          Pension Plan.

          "Pension Plan" means the Wolverine Employees' Pension Plan, a
qualified, tax-exempt defined benefit pension plan established and maintained by
Wolverine under Code Sections 401(a) and 501(a).


2.5          Plan Year.

          "Plan Year" means the 12-month period beginning each January 1.


2-1

--------------------------------------------------------------------------------




2.6          Present Value.

          "Present Value" means the present value as computed under the Pension
Plan as of the end of the most recently completed Plan Year.


2.7          Spouse/Married.

          "Spouse" means the husband or wife to whom the Participant is married
on the date the benefit is scheduled to be paid, or payment is scheduled to
begin. The legal existence of the marital relationship shall be governed by the
law of the state or other jurisdiction of domicile of the Participant.


2.8          Surviving Spouse.

          "Surviving Spouse" means the Spouse of the Participant at the time of
the Participant's death who survives the Participant. If the Participant and
Spouse die under circumstances which prevent ascertainment of the order of their
deaths, it shall be presumed for this Plan that the Participant survived the
Spouse.


2.9          Termination of Employment.

          "Termination of Employment" means a Participant's ceasing to provide
services after a six-month Period of Leave or ceasing to provide other than
Insignificant Services to the Employer.

          (a)          Period of Leave. A "Period of Leave" means a period of
military leave, sick leave or other leave of absence for which the Participant
does not have a statutory or contractual right to reemployment.

          (b)          Insignificant Services. "Insignificant Services" means
either:

                    (i)          Employee. Services as an Employee at an annual
rate that is less than 20% of the average of services rendered necessary to
obtain basic compensation and 20% of the average compensation earned during the
immediately preceding three full calendar years of employment.

                    (ii)          Other Status. Services in a capacity other
than as an Employee at an annual rate that is less than 50% of the average of
services rendered necessary to obtain basic compensation and 50% of the average
compensation earned during the immediately preceding three full calendar years
of employment

          Subject to Article 10, a transfer of employment among the Company and
its subsidiaries is not a Termination of Employment, nor shall a Participant's
employment be deemed terminated if Participant is offered employment by a
successor which purchases all or substantially all of the assets of the Company
and who adopts this Plan.


2-2

--------------------------------------------------------------------------------




ARTICLE 3

Participant


3.1          Designation as Participant.

          Only management and highly compensated Employees shall be eligible to
participate in this Plan. Wolverine shall designate eligible Employees in
Exhibit A who shall become participants ("Participant"). The designation shall
become effective when both the Employer and the Employee have signed a
Participation Agreement in the form attached as either Exhibit "A-1" or "A-2." A
designated eligible Employee shall become a Participant on the date specified in
the Participation Agreement.


3.2          Inactive Participant Status.

          The Administrator may notify an Employee Participant in writing at any
time that the Participant is being converted to Inactive Participant status. An
Employee Participant will not accrue additional Years of Service under this Plan
after the date of such notice, unless the Participant is subsequently designated
as a Participant under Section 3.1.












3-1

--------------------------------------------------------------------------------




ARTICLE 4

Contributions/Funding


4.1          Amount.

          The Employer is not required to make contributions to fund the
benefits under this Plan. The Employer may make contributions sufficient to
prevent an unfunded liability from adversely affecting financial disclosures
required under generally accepted accounting principles and to provide
reasonable anticipated benefits under this Plan. Employees shall not make any
contributions under this Agreement.


4.2          No Relationship to Benefits.

          The benefits provided by this Agreement shall be separate from and
unrelated to any contributions made by Employer (including but not limited to
assets held in a trust created under Article 9 of this Plan, if any).


4.3          Unfunded Plan.

          This shall be an unfunded Plan within the meaning of ERISA and the
Code. Benefits payable under this Plan constitute only an unsecured contractual
promise to pay in accordance with the terms of this Plan by the Employer.


4.4          Unsecured Creditor Status.

          A Participant shall be an unsecured general creditor of the Employer
as to the payment of any benefit under this Plan. The right of any Participant
or Beneficiary to be paid the amount promised in this Plan shall be no greater
than the right of any other general, unsecured creditor of the Employer.




4-1

--------------------------------------------------------------------------------




ARTICLE 5

Amount of Benefits


5.1          Retirement Benefits.

          A Participant who has 5 Years of Service after the earlier of
execution of a Participation Agreement under this Plan or a Deferred
Compensation Agreement, or who has reached age 65 before Retiring, will be
entitled to a benefit computed under this Section, unless the benefit is
forfeited under Article 6. For purposes of this Article 5, the terms "Retiring"
or "Retire" shall include an Employee's Termination of Employment.

          (a)          Annual Benefit. The "Annual Benefit" under this Plan will
be an amount computed by multiplying that percentage of the Participant's
Average Earnings which is designated in the Participation Agreement ("Designated
Percentage") by the Participant's Years of Service. The Annual Benefit shall be
reduced by the Participant's Annual Pension Benefit (as defined in 5.1(c)
below). Further, if the Participant receives payment before age 65, the Annual
Benefit shall be reduced as provided in 5.1(b) below.

                    (i)          Earnings. "Earnings" means Earnings as computed
under the Pension Plan, excluding:

                              (A)          Long-Term Incentive Plan. Any amounts
paid to the Participant under the Wolverine Executive Long Term Incentive (Three
Year) Plan or any comparable long-term bonus Plan, and

                              (B)          Severance Payments. Any payments to
the Participant under any severance agreement or policy.

                    (ii)          Average Earnings. "Average Earnings" means the
average of a Participant's Earnings for the Participant's four consecutive
highest earnings calendar years of the most recent ten consecutive Years of
Service immediately prior to the date on which the Participant Retires, except
that Years of Service during which a Participant receives a disability benefit
under Section 5.3 of this Plan will be omitted from the calculation of Average
Earnings if doing so will produce higher Average Earnings. In computing Average
Earnings, a Participant's earnings for the calendar year of retirement or
earlier termination of employment shall be annualized and the Participant shall
be deemed to have received earnings during that entire calendar year.

                    (iii)          Years of Service. "Years of Service" means a
Participant's Years of Service under the Pension Plan, except that: (i) periods
during which a Participant is receiving a disability benefit under Section 5.3
of this Plan will count as Years of Service for computation of any benefit under
this Plan other than a disability benefit, and will not count as Years of
Service for computation of a disability benefit; (ii) periods during which a
Participant is an Inactive Participant (as defined in Section 3.2) will not
count as Years of Service under this Plan; (iii) upon the recommendation of the
Compensation Committee, the Board of Directors of the Company may grant a
Participant deemed

5-1

--------------------------------------------------------------------------------


Years of Service for purposes of this Section; and (iv) the maximum number of
Years of Service used in computing a benefit under this Plan shall be 25.

          (b)          Before Age 65. The benefit payable will be the benefit
computed under (a) above, which shall be actuarially equivalent to payments
commencing when the Participant attains age 65 payable at the later of age 55 or
separation from service.

                    (i)          Actuarial Equivalence. If the Participant
begins receiving a benefit between age 60 and 65, the actuarially equivalent
reduction in the benefit amount shall be .1666% (1/6 of 1%) for each month
between the date benefits begin and the first day of the month following that in
which the Participant would attain age 65. If the Participant begins receiving
benefits between age 55 and 60, the actuarially equivalent reduction shall be
.333% (1/3 of 1%) for each month between the date benefits begin and the first
day of the month following that in which the Participant would attain age 60.

                    (ii)          Deemed Early Retirement Pension Election. A
Participant who is eligible and in fact commences payment prior to the
Participant's attainment of age 65 shall be deemed (for purposes of calculation
of the Annual Pension benefit reduction in subsection (c) below) to have elected
Early Retirement under the Pension Plan as of the later of the Participant's
attainment of age 60 or the date that the Participant begins to receive benefits
under this Plan.

          (c)          Annual Pension Benefit. A Participant's "Annual Pension
Benefit" shall mean the amount of benefit payable to the Participant under the
Pension Plan in the form of a life annuity, prior to any offset for workers
compensation payments.


5.2          Death.

          A death benefit shall be payable only under this section.

          (a)          Before Commencement of Benefits. If a Participant dies
before beginning to receive benefits under Section 5.1 or 5.4, the Participant's
Beneficiary will be paid a lump sum death benefit without regard to the 5-year
service or minimum age requirements of Section 5.1. The death benefit shall be
equal to the Present Value of the benefit computed under Section 5.1 as if the
Participant had Retired on the date of death, had begun receiving benefits at
age 65, and had continued to receive benefits for the remainder of the
Participant's life expectancy. If the Participant has received a Disability
benefit under Section 5.3, the lump sum death benefit under this subsection will
be reduced by the actuarial value of benefits received under Section 5.3.

          (b)          After Retiring. If a Participant dies after beginning to
receive benefit payments under Section 5.1, benefits shall cease unless the
Participant was receiving benefits in the form of a 50% Joint and Survivor
Annuity, or in any of the forms set forth in subsections 7.2(b).


5-2

--------------------------------------------------------------------------------




5.3          Disability.

          A Participant (other than an Inactive Participant) who becomes
Disabled while employed by the Employer shall receive the benefit provided by
this section.

          (a)          Disabled Defined. A Participant is Disabled if the
Participant is unable to engage in any substantial gainful activity due to any
medically determinable physical or mental impairment that can be expected to
result in death or can be expected to last for a continuous period of not less
than 12 months or, as the result of such an impairment, has received income
replacement benefits for not less than three months under an accident or health
plan covering Employees.

          (b)          Benefit if Participant Becomes Disabled Before Retiring.
If a Participant becomes Disabled before Retiring, and is not an Inactive
Participant at the time of application for a benefit under this Section 5.3, the
Participant will receive a disability benefit, without regard to the 5-year
service or minimum age requirement of Section 5.1. The benefit will equal 60% of
the benefit computed under (a) above, based on Years of Service up to the date
the Participant became Disabled. This benefit will continue until the earliest
of the date of Participant's death, the date Participant reaches age 65 or the
date as of which the Participant is no longer Disabled. Each benefit payment
under this subparagraph (b) shall be reduced by any benefit for the same period
payable under any employer funded disability plan. A reduction shall not be made
for benefits from a disability plan funded by the employee either directly or
through a written salary reduction agreement or program.


5.4          Minimum Benefit.

          (a)          Difference - Additional Benefit. This Section 5.4 shall
apply to Participants who are party to a Deferred Compensation Agreement which
is designated in the Participation Agreement as eligible for the minimum benefit
calculation in this Section 5.4. As of the first date on which such a
Participant begins receiving a benefit under this Plan, or as of the date a
Participant's Beneficiary becomes entitled to a lump sum payment under this
Plan, the Administrator will compare the projected total benefits to be paid to
or on behalf of such Participant under this Plan and the Grandfathered SERP and
the current Pension Plan to the total benefits which would have been paid to or
on behalf of such Participant if the Deferred Compensation Agreement had
remained in effect, and the Participant had been eligible for an Annual Pension
Benefit under the Pension Plan benefit formula in effect on December 31, 1994.
If the Administrator determines that the total payments to or on behalf of the
Participant under this Plan (before any reduction for the Participant's Annual
Pension Benefit) would be less than the sum of:

                    (i)          the total payments which would have been made
to or on behalf of the Participant under the Deferred Compensation Agreement;
and

                    (ii)          the Participant's Annual Pension Benefit
computed using the Pension Plan benefit formula in effect on December 31, 1994;


5-3

--------------------------------------------------------------------------------




then the difference will be paid to the Participant as an additional monthly
amount under the form of payment elected by the Participant, or, if a lump sum
payment is being made, the difference will be added to the lump sum payment.

          The Administrator will again make the comparison provided for by this
subsection as of the date when all benefits cease under this Plan, and if
additional amounts would be due under the formula set forth above, the
Administrator shall cause a lump sum payment to be made to the Participant's
designated beneficiary or estate.

          (b)          Determinations. In making this determination, the
Administrator shall compute Deferred Compensation Agreement benefits under the
terms of the Deferred Compensation Agreement, except that:

                    (i)          for purposes of computing a lump-sum benefit
for which the Participant would have been eligible under the Deferred
Compensation Agreement due to termination of his employment after a Change in
Control, the terms "Change in Control," "Cause," "Disability," "Retirement,"
"Notice of Termination," and "Date of Termination" as used in any such Deferred
Compensation Agreement shall be defined as provided in Article 10 of this Plan;
and

                    (ii)          the Designated Period, as defined in Section
10.2 shall be used in determining whether the Participant would have been
entitled to accelerated vesting under the Deferred Compensation Agreement,
rather than the 5-year period provided for in the Deferred Compensation
Agreement; and

                    (iii)          the person entitled to receive the benefit
will be determined under this Plan without regard to any former designation of
beneficiary under the Deferred Compensation Agreement.

                    In making the benefit comparison under this Section, the
Administrator shall use the actual dates on which a Participant Retires, dies,
or is determined to have become Disabled, and in making the projection called
for the Administrator shall assume that the Participant and the Participant's
Spouse will remain living for their respective life expectancies. If the dates
on which benefits would have been paid under the Deferred Compensation Agreement
differ from the dates on which benefits are actually paid under this Plan, the
Administrator will make the determination called for by this Section based on
the Present Value of both streams of payments as of the date payments begin
under this Plan.




5-4

--------------------------------------------------------------------------------




ARTICLE 6

Forfeiture


6.1          Misconduct.

          Subject to Article 10, a Participant (or Participant's Spouse or
Beneficiary) will not be entitled to any benefits under this Agreement if the
Participant is discharged for dishonesty, commission of a misdemeanor or felony
injurious to the Employer, or any action inimical to the interests of the
Employer, or the Participant resigns while an investigation is ongoing to
determine whether Participant should be discharged for any such reason and the
Administrator determines that Participant would have been so discharged but for
the resignation;


6.2          Competitive Activity.

          A Participant (or such Participant's Spouse or Beneficiary) shall not
be entitled to any benefit payment if, prior to the date on which such benefit
payment is due, the Participant has acquired any ownership interest in a
competing business (other than an ownership interest consisting of less than 5%
of a class of publicly traded securities), or has been employed as director,
officer, employee, consultant, adviser, partner or owner of a competing
business. A "competing business" includes any business which is substantially
similar to the whole or any part of the business conducted by the Employer. Upon
the recommendation of the Compensation Committee, the Board of Directors may
partially or completely waive the application of this provision.


6.3          Insurance Related.

          A Participant (or such Participant's Spouse or Beneficiary) shall not
be entitled to any benefit payment if benefits are not payable under any policy
of life or disability insurance obtained by the Employer to fund its obligations
under this Plan, due to the Participant's suicide or the Participant's
misrepresentation or omission of information required to be furnished to the
insurer in connection with the issuance of such policy.




6-1

--------------------------------------------------------------------------------




ARTICLE 7

Payment of Benefits


7.1          Event of Distribution.

          Benefit payments shall begin as provided in Article 5 following a
Participant's death, Disability or Termination of Employment at the time and in
the manner specified in this Article.


7.2          Time of Payment.

          Unless postponed for a Key Employee or by a Participant's election
under this Section:

          (a)          Retirement. Retirement benefits shall begin on the first
day of the later of the month following that in which the Participant attains
age 55 or that in which the Participant Retires.

          (b)          Death or Disability. Death or Disability benefits shall
begin on the first day of the month following the date of the Participant's
death or Disability (subject to the provisions for timing of a Lump Sum in
7.4(c) below).

          (c)          Lump Sum. Any lump-sum benefit payable under Section
7.2(c) shall be paid on March 1 following the end of the calendar year in which
the Participant's employment terminates or the Participant dies.

          (d)          Key Employee Postponement. Benefits of a Key Employee
shall not be paid until the earlier of the Participant's death or six months
following a Participant's Termination of Employment.


7.3          Calculation.

          All benefit calculations shall be made as of the date the
Participant's employment terminates or, if later, upon occurrence of the event
which triggers payment of the benefit. Each form of benefit payment shall be
actuarially equivalent to a life annuity and shall be based upon the actuarial
assumptions and factors applicable in the Pension Plan in effect on the date the
Participant's employment terminates. If the payment of benefits begins after the
time specified for payment above, other than due to postponement of a Key
Employee's benefits or a Participant's election, the benefit shall be adjusted
for late payment in the same manner as under the Pension Plan (as in effect on
the date the Participant's employment terminates).


7-1

--------------------------------------------------------------------------------




7.4          Form of Payment.

          (a)          Presumed Method. A Disability Benefit shall be paid in
the form of a life annuity. Unless a Participant elects otherwise, a Retirement
Benefit shall be paid in the form of a Joint and 50% Survivor Annuity to a
married Participant, or in the form of a Life Annuity to any other Participant
in lieu of the normal form of payment.

          (b)          Optional Methods. A Participant may elect any of the
following actuarially equivalent optional forms for a Retirement Benefit by
notifying the Administrator in writing before the end of the calendar year
preceding that in which the Participant begins receiving a benefit.

                    (i)          5 or 10-Year Certain and Life. A monthly amount
for life to the Participant, and if the Participant dies before payment of 60 or
120 monthly benefit payments, the same monthly amount shall be paid to the
Participant's Beneficiary until a total of 60/120 monthly payments have been
made.

                    (ii)          Joint and 100% Spouse Annuity. A monthly
amount to the Participant for the Participant's lifetime and in an equal monthly
amount to the Participant's Surviving Spouse, if any, for life.

          (c)          Lump Sum. A lump-sum benefit shall not be available
except as provided in this subsection (c).

                    (i)          Eligible Participant/Beneficiary. A Participant
(or Beneficiary) who has a benefit under subsection (a) with an actuarially
equivalent Present Value which does not exceed $5,500; a Participant who is
entitled to a Change in Control Benefit; or a Beneficiary who is entitled to a
death benefit under Section 5.2(a) shall receive a lump-sum payment.

                    (ii)          Amount. Except as modified by the provisions
of Section 10.1 for a Change of Control Benefit, the amount of the lump sum
shall be the actuarially equivalent present value of the Participant's benefit
payable under the Plan at the Participant's Normal Retirement Date (as defined
in the Pension Plan).

          (d)          Key Employee Make Up Payment. If payments to a Key
Employee are postponed (as provided in Section 7.4(d)), the postponed amounts
shall be paid in addition to the otherwise payable benefit on the first day of
the month following expiration of the postponement period.


7.5          Elective Postponement of Payments.

          A Participant or Beneficiary entitled to payments may postpone payment
if:

          (a)          Earliest Effective Date. The election does not take
effect until at least 12 months after the date that the election is made.


7-2

--------------------------------------------------------------------------------




          (b)          Five Year Minimum. For payments other than those due to
death, Disability or Unforeseeable Emergency, the first payment may not begin
until a date which is not less than five years from the date that payment would
otherwise have begun.

          (c)          Twelve Months Prior. For payments on account of
Retirement, the election is made at least 12 months before the date of the first
scheduled payment.


7.6          Acceleration of Payments.

          Benefits may not begin before the dates specified in this Plan except:

          (a)          Unforeseeable Emergency. For amounts postponed under
Section 7.5, the Administrator may, upon a Participant or Beneficiary's request,
make payments reasonably necessary to satisfy the emergency need (including
reasonably anticipated attributable taxes or penalties) which cannot be made
through reimbursement or compensation from insurance or by liquidation of assets
that would not cause severe financial hardship. Unforeseeable Emergency means a
severe financial hardship resulting from an illness or accident of the Employee,
Beneficiary, their spouses or dependents, loss of the Employee's or a
Beneficiary's property due to casualty or other similar and extraordinary
circumstances beyond the control of the service provider or Beneficiary
(including but not limited to imminent foreclosure or eviction from the
Employee's or Beneficiary's primary residence or the need to pay medical or
funeral expenses of the Employee or Beneficiary or their spouse or dependent).

          (b)          409A Income Inclusion. Upon failure of the Plan to meet
the requirements of Code Section 409A, in an amount required to pay all taxes
attributable to an amount to be included in income as the result of the failure.

          (c)          Plan Termination. Twelve months following termination of
the Plan which complies with the requirements of Section 11.1(b).


7.7          Payment of Death Benefits.

          Benefits shall cease upon a Participant's death unless continued under
this section.

          (a)          Spouse. If a benefit is payable as a Joint and 50/100%
Spouse Annuity and the married Participant dies, payment shall continue to the
Participant's Surviving Spouse until the Spouse's death.

          (b)          Payment to Beneficiary. If a benefit is payable as a 5 or
10-Year Certain and Life annuity and the Participant dies prior to payment of
all amounts due under this Plan, payment of all remaining benefits shall be made
to the Participant's Beneficiary.


7-3

--------------------------------------------------------------------------------




          (c)          Beneficiary. "Beneficiary" means the individual, trust or
other entity designated by the Participant to receive any benefits payable under
this Plan after the Participant's death. A Participant may designate or change a
Beneficiary by filing a signed designation with the Administrator in the form
approved by the Administrator. The Participant's Will is not effective for this
purpose. If a designation has not been properly completed and filed with the
Administrator or is ineffective for any other reason, the Beneficiary shall be
the Participant's Surviving Spouse. Designation of a Beneficiary shall not in
itself serve to revoke an actual election of a Joint and Survivor Annuity method
of payment (or a deemed election under Section 7.2(a)).

          (d)          Payment to Estate. If there is not an effective
designation and the Beneficiary/Participant does not have a Surviving Spouse,
the remaining benefits, if any, shall be paid to the Participant's estate. If
payment is to be made to the estate of a Participant, payment shall be made in a
lump sum.

          (e)          Withholding Taxes. The Employer may withhold from all
payments due to Participant (or his/her beneficiary or estate) hereunder all
taxes which, by applicable federal, state, local or other law, the Employer is
required to withhold therefrom.

          (f)          Generation-Skipping Transfer Tax. The Employer may
withhold any benefits payable to a Beneficiary as a result of the death of a
Participant or any other Beneficiary until it can be determined whether a
generation-skipping transfer tax, as defined in Chapter 13 of the Code, or any
substitute provision therefore, is payable and the amount of generation-skipping
transfer tax, including interest, that is due. If a tax is payable, the benefits
otherwise payable shall be reduced in an actuarially equivalent amount to
reflect the payment of the generation-skipping transfer tax and interest. Any
benefits withheld shall begin or resume as soon as there is a final
determination of the applicable generation-skipping transfer tax and interest.


7.8          QDRO.

          If the plan receives a QDRO, benefits to an alternate payee may begin
as specified in the QDRO, but not before benefits would have otherwise been
payable. "QDRO" means a qualified domestic relations order, as defined in Code
Section 414(p), that is issued by a competent state court and that meets the
following conditions:

          (a)          Alternate Payee. The alternate payee must be the Spouse
or former Spouse or a child or other dependent of the Participant.

          (b)          Reason for Payments. The payments must relate to alimony,
support of a child or other dependent, or a division of marital property.



7-4

--------------------------------------------------------------------------------




          (c)          Contents. The QDRO must contain the name and address of
the Participant and the alternate payee, the amount of the distribution or
percentage of the Participant's benefit to be paid to the alternate payee, the
date as of which the amount or percentage is to be determined, and instructions
concerning the timing and method of payment.

          (d)          Restrictions. A QDRO may not require (i) this Plan to pay
more than the Actuarially Equivalent present value of the Participant's benefit
to the Participant and all alternate payees; (ii) a method, payment date, or
duration of payment not otherwise permitted under this article; or (iii)
cancellation of the prior rights of another alternate payee.


















7-5

--------------------------------------------------------------------------------




ARTICLE 8

Administration


8.1          Duties, Powers, and Responsibilities of the Employer.

          (a)          Required. The Employer shall be responsible for:

                    (i)          Employer Contributions.

 

(A)

Amount. Determining the amount of Employer Contributions if any.

       

(B)

Payment. Paying, ceasing, or suspending Employer Contributions if any.

                    (ii)          Agent of Service of Process. Serving as the
agent for service of process;

                    (iii)          Amendment. Amending this Plan and trust; and

                    (iv)          Plan Termination. Revoking this instrument and
terminating this Plan (and any related trust).

          (b)          Discretionary. The Employer may exercise the following
responsibilities:

                    (i)          Alternate Administrator. Designating a Person
other than the Employer as the Administrator; and

                    (ii)          Payment of Administrative Expenses. Paying
administrative expenses incurred in the operation, administration, management,
and control of the Plan.

                    (iii)          Reserved Powers. Designating Participants,
crediting a Participant with deemed Years of Service, or waiving the competitive
activity forfeiture provisions.


8.2          Employer Action.

          An action required to be taken by the Employer shall be taken by its
Board of Directors unless the board has delegated the power or responsibility to
one or more Persons identified by its resolution.



8-1

--------------------------------------------------------------------------------




8.3          Plan Administrator.

          "Administrator" means the Employer or a Person designated by the
Employer. The Administrator is a named fiduciary for operation and management of
the Plan and, if this Plan is subject to ERISA, shall have the responsibilities
conferred by ERISA upon the "Administrator" as defined in ERISA Section 3(16).


8.4          Duties, Powers, and Responsibilities of the Administrator.

          Except to the extent properly delegated, the Administrator shall have
the following duties, powers, and responsibilities and shall:

          (a)          Plan Interpretation. Interpret this instrument (including
resolving an inconsistency or ambiguity or to correcting an error or an
omission). All questions of interpretation, construction, or application arising
under this Agreement shall be decided by the Administrator whose decision shall
be final and conclusive upon all persons, except that the Administrator's
decision shall not be final and conclusive with regard to a Participant's
entitlement to a benefit under Section 10.1;

          (b)          Participant Rights. Determine the rights of Participants
and Beneficiaries under the terms of this Plan;

          (c)          Claims and Elections. Establish or approve the manner of
making an election, designation, application, claim for benefits, and review of
claims;

          (d)          Benefit Payments. Direct the time that payments are to be
made or to begin, and the elected form of distribution;

          (e)          QDRO Determination. Establish procedures to determine
whether or not a domestic relations order is a QDRO, to notify the Participant
and any alternative payee of this determination, and to administer benefit
payments pursuant to a QDRO;

          (f)          Administrative Information. Obtain to the extent
reasonably possible all information necessary for the proper administration of
this Plan;

          (g)          Recordkeeping. Establish procedures for and supervise the
establishment and maintenance of all records necessary and appropriate for the
proper administration of this Plan;

          (h)          Reporting and Disclosure. Prepare and file annual and
periodic reports or disclosure documents required under ERISA and Regulations;

          (i)          Advisers. Employ attorneys, actuaries, accountants,
clerical employees, agents, or other Persons who are necessary for operation,
administration, and management of this Plan;


8-2

--------------------------------------------------------------------------------




          (j)          Other Powers and Duties. Exercise all other powers and
duties necessary or appropriate under this Plan, except those powers and duties
allocated to another named fiduciary.


8.5          Claims Procedure.

          The Administrator shall determine all issues arising from the
administration of this Plan.

          (a)          Initial Determination. Upon application by a Participant
or Beneficiary, the Administrator shall make an initial determination and
communicate the determination to the participant or Beneficiary within 90 days
after the application. If the initial determination requires a longer period,
the Administrator shall notify the Participant or Beneficiary that the 90-day
period is extended to 180 days.

          (b)          Method. The decision of the Administrator shall be in
writing. The decision shall set forth (i) the decision and the specific reason
for the decision; (ii) specific reference to the Plan provisions on which the
decision is based; (iii) a description of additional material, information, or
acts that may change or modify the decision; and (iv) an explanation of the
procedure for further review of the decision.

          (c)          Further Review. Within 60 days of receipt of the initial
written decision, the Participant or Beneficiary filing the original
application, or the applicant's authorized representative, may make a request
for redetermination by the Administrator. The applicant (or the authorized
representative) may review all pertinent documents and submit issues, comments,
and arguments.

          (d)          Redetermination. Within 60 days of receipt of an
application for redetermination, unless special circumstances require a longer
period of time (but not longer than 120 days after receipt of the application),
the Administrator shall provide the applicant with its final decision, setting
forth specific reasons for the decision with specific reference to plan
provisions on which the decision is based.


8.6          Participant's Responsibilities.

          All requests for action of any kind by a Participant or Beneficiary
under this Plan shall be in writing and executed by the Participant or
Beneficiary.




8-3

--------------------------------------------------------------------------------




ARTICLE 9

Investment and Administration of Assets


9.1          Rabbi Trust.

          Contributions to this Plan or assets purchased by Employer with the
intent of defraying the cost of providing benefits under this Agreement may be
held in a Rabbi Trust. The Trust will conform to the terms of the model Trust
set forth in Revenue Procedure 92-65 (or a successor pronouncement by the
Internal Revenue Service).


9.2          Insurance.

          The Employer may purchase a policy of life insurance on the life of a
Participant (in whom the Employer has an insurable interest) to assist it in
providing the Benefits. The Employer shall be the sole applicant, owner, premium
payer and beneficiary of the policy, and shall exercise all incidents of
ownership. The Employer intends that the value of the policy while in force and
that the death proceeds of the policy shall be excluded from taxation under Code
Sections 7702 and 101(a) respectively.


9.3          Available to Creditors.

          Any contribution made by Employer or asset held by Trustee related to
this Agreement shall be available to the general creditors of the Employer as
specified in the Trust.


9.4          No Trust or Fiduciary Relationship.

          Except as required by governing law, this Plan shall not create a
trust or fiduciary relationship of any kind between the Participant (or the
Participant's Spouse or Beneficiary) and the Employer or any third party.


9.5          Benefit Payments.

          Benefit payments shall be paid directly by the Employer or indirectly
through a grantor trust (owned or maintained by the Employer) to the Participant
or the Participant's Beneficiary. If a trust is established, the Employer shall
not be relieved of its obligation and liability to pay the benefits of this Plan
except to the extent payments are actually made from the trust.


9-1

--------------------------------------------------------------------------------




ARTICLE 10

Change in Control Benefit


10.1          Benefit.

          If a Participant's employment with the Company is terminated during
the designated Period after Change in Control other than by reason of a
nonqualifying Termination, then notwithstanding any other provision of this
Plan, the Participant shall be paid, within 30 days following such termination
and in lieu of any other benefit to which Participant, Participant's Spouse, or
Participant's Beneficiary might have been entitled at any time under this Plan
or under any Deferred Compensation Agreement, the Change in Control Benefit. The
Change in Control Benefit shall be the greater of:

          (a)          Standard Benefit. A lump sum equal to 125% of the Present
Value of the payments for which Participant would have been eligible beginning
at Retirement without reduction for the actuarial equivalence factors set forth
in Section 5.1(b), based on Participant's Years of Service as of the date
Participant's employment terminates; or

          (b)          Minimum Benefit. The Minimum Benefit provided in Section
5.4.


10.2          Definitions.

          As used in this Article 10, the following terms shall have the
respective meanings set forth below:

          (a)          Cause. "Cause" means (1) the willful and continued
failure by Participant to substantially perform his or her duties with Company
and/or its subsidiaries (other than any such failure resulting from
Participant's incapacity due to physical or mental illness, or any such actual
or anticipated failure resulting from Participant's termination for Good Reason)
after a demand for substantial performance is delivered to Participant by the
Board and/or its Chairman (which demand shall specifically identify the manner
in which the Board and/or its Chairman believes that Participant has not
substantially performed his or her duties); or (2) the willful engaging by
Participant in gross misconduct materially and demonstrably injurious to the
Company and/or its subsidiaries. For purposes of this Section, no act or failure
to act on the part of Participant shall be considered "willful" unless done or
omitted to be done by Participant not in good faith and without reasonable
belief that his or her action(s) or omission(s) was in the best interests of the
Company and/or its subsidiaries. Notwithstanding the foregoing, Participant
shall not be deemed to have been terminated for Cause unless and until the
Company provides Participant with a copy of a resolution adopted by an
affirmative vote of not less than three-quarters of the entire membership of the
Board at a meeting of the Board called and held for the purpose (after
reasonable notice to Participant and an opportunity for Participant, with
counsel, to be heard before the Board), finding that in the good faith opinion
of the Board the Participant has been guilty of conduct set forth in (1) or (2)
above, setting forth the particulars in detail. A determination of Cause by the
Board shall not be binding upon or entitled to deference by any finder of fact
in the event of a dispute, it being the intent of the parties that such

10-1

--------------------------------------------------------------------------------


finder of fact shall make an independent determination of whether the
termination was for "Cause" as defined in (1) and (2) above.

          (b)          Change in Control. "Change in Control" means:

                    (1)          the acquisition by any person, or more than one
person acting as a group (a "Person"), including any "person" within the meaning
of Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as
amended (the "Exchange Act"), of beneficial ownership within the meaning of Rule
13d-3 promulgated under the Exchange Act, of 50% or more of either (i) the then
outstanding shares of common stock of the Company (the "Outstanding Company
Common Stock") or (ii) the total fair market value of the Company. The following
acquisitions shall not constitute a Change in Control: (A) any acquisition by
the Company, (B) any acquisition by an employee benefit plan (or related trust)
sponsored or maintained by the Company or any corporation controlled by the
Company, (C) any acquisition by any corporation pursuant to a reorganization,
merger, or consolidation involving the Company, if, immediately after such
reorganization, merger, or consolidation, each of the following conditions is
satisfied: (i) after more than 50% of the shares of Company common stock
("common stock") and 50% of the combined voting power of the outstanding
securities ("outstanding securities") of the corporation entitled to vote for
the election of directors is beneficially owned, directly or indirectly, by all
the individuals or entities who were beneficial owners immediately prior to the
reorganization, merger or consolidation, (ii) a Person (other than the Company,
any employee benefit plan or related trust sponsored by the Company or the
resulting corporation, a person which beneficially owned prior to the
reorganization, merger or consolidation 20% or more of the outstanding common
stock or outstanding Company voting securities) does not beneficially own
directly or indirectly 20% of the common stock or outstanding securities, and
(iii) at least a majority of the members of the Board of Directors were members
of the Board immediately prior to the reorganization, merger, or consolidation,
or (D) any acquisition by the Participant or any group of persons including the
Participant;

                    (2)          acquisition by any one person, or more than one
person acting as a group, during the 12-month period with the date of the most
recent acquisition of 35% of ownership of the then outstanding company common
stock;

                    (3)          a majority of individuals who constitute the
Board (the "Incumbent Board") is replaced during any 12-month period by
directors whose appointment or election is not endorsed by a majority of the
directors prior to the date of the appointment or election provided that an
individual who was initially elected as a director of the Company as a result of
an actual or threatened election contest, as such terms are used in Rule 14a-11
of Regulation 14A promulgated under the Exchange Act, or any other actual or
threatened solicitation of proxies or consents by or on behalf of any Person
other than the Board, shall be deemed not to have been a member of the prior
Board;

                    (4)          the acquisition during any 12-month period
ending on the date of the most recent acquisition by any one person, or more
than one person acting as a group, of assets from the Company having a total
gross fair market value at least equal to 40% of the total gross fair market
value of all the assets of the Company immediately before the acquisition. Fair
market value shall be determined without regard to liabilities associated with
the assets.


10-2

--------------------------------------------------------------------------------




          If Participant's employment is terminated prior to a Change in Control
and Participant reasonably demonstrates that such termination was at the request
of or in response to a third party who has indicated an intention or taken steps
reasonably calculated to effect a Change in Control (a "Third Party") who
effectuates a Change in Control, then for all purposes of this Agreement, the
date of a Change of Control shall mean the date immediately prior to the date of
such termination of Participant's employment.

          (c)          Common Stock. "Common Stock" means the common stock of
the Company, $1 par value per share.

          (d)          Date of Termination. "Date of Termination" means: (1) the
effective date on which Participant's employment by the Company and/or its
subsidiaries terminates as specified in a Notice of Termination by the Company
or Participant; (2) if Participant's employment by the Company and/or its
subsidiaries terminates by reason of death, the date of death of Participant;
(3)  if the Participant's employment is terminated for Disability (as defined in
(f)), then the Date of Termination shall be no earlier than thirty (30) days
following the date on which a Notice of Termination is received; and (4) if the
Participant's employment is terminated by the Company and/or its subsidiaries
other than for Cause, then the Date of Termination shall be no earlier than
thirty (30) days following the date on which a Notice of Termination is
received.

          (e)          Designated Period. "Designated Period" means the
designated period set forth in the Participant's Participation Agreement.

          (f)          Disability. "Disability" means Participant's failure to
substantially perform his/her duties with the Company and/or its subsidiaries on
a full-time basis for at least one hundred eighty (180) consecutive days as a
result of Participant's incapacity due to mental or physical illness.

          (g)          Good Reason. "Good Reason" means, without Participant's
express written consent, the occurrence of any of the following events after a
Change in Control:

                    (1)          (a) the assignment to Participant of any duties
inconsistent in any material adverse respect with Participant's position(s),
duties, responsibilities, or status with the Company and/or its subsidiaries
immediately prior to such Change in Control; (b) a material adverse change in
Participant's reporting responsibilities, titles or offices with the Company
and/or its subsidiaries as in effect immediately prior to such Change in
Control; or (c) any removal or involuntary termination of Participant by the
Company and/or its subsidiaries otherwise than as expressly permitted by this
Agreement (including any purported termination of employment which is not
effected by a Notice of Termination); or (d) any failure to re-elect Participant
to any position with the Company and/or its subsidiaries held by Participant
immediately prior to such Change in Control;

                    (2)          a reduction by the Company and/or its
subsidiaries in Participant's rate of annual base salary as in effect
immediately prior to such Change in Control or as the same may be increased from
time to time thereafter;


10-3

--------------------------------------------------------------------------------




                    (3)          any requirement of the Company and/or its
subsidiaries that Participant (i) be based anywhere other than the facility
where Participant is located at the time of the Change in Control or reasonably
equivalent facilities within twenty five (25) miles of such facility or
(ii) travel for the business of the Company and/or its subsidiaries to an extent
substantially more burdensome than the travel obligations of Participant
immediately prior to such Change in Control;

                    (4)          the failure of the Company and/or its
subsidiaries to continue the Company's executive incentive plans or bonus plans
in which Participant is participating immediately prior to such Change in
Control or a reduction of the Participant's target incentive award opportunity
under the Company's Executive Long-Term Incentive (Three Year) Plan (three-year
bonus plan), Executive Short Term Incentive Plan (annual bonus plan) or other
bonus plan adopted by the Company;

                    (5)          the failure of the Company and/or its
subsidiaries to (a) provide any employee benefit plan or compensation plan
(including but not limited to stock option, restricted stock, incentive stock
option or other similar programs) in which Participant is participating
immediately prior to such Change in Control, in accordance with the most
favorable plans, practices, programs and policies of the Company and/or its
subsidiaries in effect for Participant immediately prior to the Change in
Control, unless Participant is permitted to participate in other plans providing
Participant with substantially comparable benefits; (b) provide Participant and
Participant's dependents with welfare benefits (including, without limitation,
medical, prescription, dental, disability, salary continuance, employee life,
group life, accidental death and travel accident insurance plans and programs)
in accordance with the most favorable plans, practices, programs, and policies
of the Company and/or its subsidiaries in effect for Participant immediately
prior to such Change in Control; (c) provide fringe benefits in accordance with
the most favorable plans, practices, programs, and policies of the Company
and/or its subsidiaries as in effect for Participant immediately prior to such
Change in Control; or (d) provide Participant with paid vacation in accordance
with the most favorable plans, policies, programs and practices of the Company
and/or its subsidiaries as in effect for Participant immediately prior to such
Change in Control; or the taking of any action by the Company and/or its
subsidiaries which would adversely affect Participant's participation in or
materially reduce Participant's benefits under any such plan;

                    (6)          the failure of the Company and/or its
subsidiaries to pay any amounts owed Participant as salary, bonus, deferred
compensation or other compensation;

                    (7)          the failure of the Company to obtain an
assumption agreement from any successor as contemplated in Section 10.4;

                    (8)          the refusal by the Company and/or its
subsidiaries to continue to allow Participant to attend to matters or engage in
activities which did not involve a substantial portion of a Participant's time
and which are not directly related to the business of the Company and/or its
subsidiaries which were permitted by the Company and/or its subsidiaries
immediately prior to such Change in Control, including without limitation
serving on the Boards of Directors of other companies or entities;


10-4

--------------------------------------------------------------------------------




                    (9)          Any amendment or termination of this Plan which
unfavorably affects a Participant or reduces any protection afforded to a
Participant (including a failure to continue to credit service with any
successor after a change in control for purposes of this Plan).

                    (10)          Any purported termination of Participant's
Employment which is not effected pursuant to a Notice of Termination; and

                    (11)          Any other material breach by Company of its
obligations under any executive severance agreement between the Participant and
the Company.

          For purposes of this Agreement, any good faith determination of Good
Reason made by Participant shall be conclusive; provided, however, that an
isolated and insubstantial action taken in good faith and which is remedied by
the Company and/or its subsidiaries within ten (10) days after receipt of notice
thereof given by Participant shall not constitute Good Reason. Any event or
condition described in this subsection (g)(1) through (10) which occurs prior to
a Change in Control, but which Participant reasonably demonstrates was at the
request of or in response to a Third Party who effectuates a Change in Control,
shall constitute Good Reason following a Change in Control for purposes of this
Agreement notwithstanding that it occurred prior to the Change in Control.

          (h)          Nonqualifying Termination. "Nonqualifying Termination"
means a termination of Participant's employment (1) by the Company and/or its
subsidiaries for Cause, (2) by Participant for any reason other than for Good
Reason with Notice of Termination, (3) as a result of Participant's death, and
(4) by the Company and/or its subsidiaries due to Participant's Disability,
unless within thirty (30) days after Notice of Termination is provided to
Participant following such Disability Participant shall have returned to
substantial performance of Participant's duties on a full-time basis.

          (i)          Notice of Termination. "Notice of Termination" means
written notice of Participant's Date of Termination by the Company or
Participant, as the case may be, to the other, which (1) indicates the specific
termination provision in this Agreement relied upon, (2) to the extent
applicable, sets forth in reasonable detail the facts and circumstances claimed
to provide a basis for termination of Participant's employment under the
provision so indicated, and (3) specifies the termination date. The failure by
Participant or the Company to set forth in such notice any fact or circumstance
which contributes to a showing of Good Reason or Cause shall not waive any right
of Participant or the Company hereunder or preclude Participant or the Company
from asserting such fact or circumstance in enforcing Participant's or the
Company's rights hereunder.


10.3          Method of Payment.

          Payment shall be made, to the extent possible, by distribution of any
insurance policy or policies purchased by the Company in connection with this
Agreement and in effect on the date of a Change in Control, valued for
distribution purposes at their cash surrender value. Any remaining balance of
the distribution sum shall be paid in cash.


10-5

--------------------------------------------------------------------------------




10.4          Successor Obligations in Change of Control Situation.

          (a)          Survival of Obligations. Neither this Plan nor any
Participation Agreement shall be terminated by any merger or consolidation of
the Company whereby the Company is or is not the surviving or resulting
corporation or as a result of any transfer of all or substantially all of the
assets of the Company. In the event of any such merger, consolidation, or
transfer of assets, the provisions of this Plan and of such Participation
Agreements shall be binding upon the surviving or resulting corporation or the
person or entity to which such assets are transferred.

          (b)          Assumption Required. The Company agrees that concurrently
with any merger, consolidation or transfer of assets referred to in paragraph
(a) of this Section 10.4, it will cause any successor or transferee
unconditionally to assume, by written instrument delivered to each Participant
(or his/her beneficiary or estate), all of the obligations of the Company
hereunder. Failure of the Company to obtain such assumption prior to the
effectiveness of any such merger, consolidation or transfer of assets shall
constitute Good Reason hereunder. For purposes of implementing the foregoing,
the date on which any such merger, consolidation, or transfer becomes effective
shall be deemed the date Good Reason occurs, and shall be the Date of
Termination if requested by Executive.


10.5          Reimbursement of Expenses.

          If any contest or dispute shall arise under this Plan or any
Participation Agreement involving a Participant's entitlement to a benefit under
Section 10.1, the Company shall reimburse Participant, on a current basis, for
all legal fees and expenses, if any, incurred by Participant in connection with
such contest or dispute regardless of the result thereof.







10-6

--------------------------------------------------------------------------------




ARTICLE 11

General Provisions


11.1          Amendment; Termination.

          Wolverine World Wide, Inc. may amend this Plan prospectively or
retroactively, or to terminate this Plan, provided that an amendment or
termination may not reduce or revoke the accrued benefits of any Participant who
is already entitled as of the date of such amendment or termination to a benefit
under Section 5.1 of this Plan, regardless of whether payment of such benefit
has commenced.

          (a)          Vesting and Distribution. Upon termination of or a
discontinuation of further accrual of benefits under this Plan, the accrued
benefits of affected Participants shall become nonforfeitable and shall be
distributed in accordance with the provisions of this Plan.

          (b)          Termination Requirements. A termination may not permit
acceleration of distributions unless: the termination is within 12 months of a
corporation dissolution taxed under Code Section 331 or with the approval of a
Bankruptcy Court under Chapter 11 of the Bankruptcy Code; the termination is
within 30 days preceding or 12 months following a Change of Control as defined
in Article 10, or; all aggregated plans subject to Code Section 409A are
terminated, payments are not made for a period of 12 months following the date
of termination, all payments are completed within 24 months of the date of
termination, and the employer shall not adopt a plan that would be aggregated
with any terminated plan within five years of the date of termination. If a
termination does not meet the requirements for acceleration of payments, the
accounts of Participants shall be administered and distributed under the
otherwise applicable provisions of the Plan.


11.2          Employment Relationship.

          This Plan shall not be construed to create a contract of employment
between the Employer and any Participant or to otherwise confer upon a
Participant or other person a legal right to continuation of employment or any
rights other than those specified herein. This Plan shall not limit or affect
the right of the Employer to discharge or retire a Participant.

          This Plan does not constitute a contract on the part of the Employer
to employ Employee until age 65 or to continue his employment for any given
period of time, either fixed or contingent. Moreover, Employee does not by this
writing agree to continue in the employment of the Employer for any specified
interval of time. The employment relationship, therefore, shall continue for so
long as, but only for so long as, such employment is mutually satisfactory to
both parties. The Employer does not promise that Employee's employment will be
continued for such interval as to enable Employee to obtain all or any part of
the benefits under this Agreement.


11-1

--------------------------------------------------------------------------------




11.3          Confidentiality and Relationship.

          Each Participant shall agree to refrain from divulging any information
of a confidential nature including, but not restricted to, trade secrets,
operating methods, the names of the Employer's customers and suppliers and the
relations of the Employer with such customers and suppliers, or other
confidential information; and to refrain from using or permitting the use of
such information or confidences by any interests competitive with the Employer;
irrespective of whether or not Participant is then employed by the Employer, and
to refrain from including, and from causing inducements to be made to, the
Employer's employees to terminate employment with the Employer or undertake
employment with its competitors. The obligations herein assumed by Participant
shall endure whether or not the remaining promises by either party remain to be
performed or shall be only partially performed.


11.4          Rights Not Assignable.

          Except for designation of a Beneficiary or under a QDRO, benefits
payable under this Plan shall not be subject to assignment, conveyance,
transfer, anticipation, pledge, alienation, sale, encumbrance, or charge,
whether voluntary or involuntary, by the Participant (or any Spouse or
Beneficiary of the Participant). A benefit payable under this Plan shall not be
used as collateral or security for a debt or be subject to garnishment,
execution, assignment, levy, or to another form of judicial or administrative
process or to the claim of a creditor through legal process or otherwise. An
attempt to anticipate, alienate, sell, transfer, assign, pledge, encumber,
charge, or to otherwise dispose of benefits payable, before actual receipt of
the benefits, or a right to receive benefits, shall be void and shall not be
recognized.


11.5          Construction.

          The Plan shall be interpreted in a manner that makes it compliant with
the limited application of ERISA and with the requirements of Code Section 409A.
The singular includes the plural, and the plural includes the singular, unless
the context clearly indicates the contrary. Capitalized terms (except those at
the beginning of a sentence or part of a heading) have the meaning specified in
this Plan. If a capitalized term is not defined in this Plan, the term shall
have, for purposes of this Plan, the stated definitions of those terms in the
Wolverine Retirement Income Plan as amended from time to time.


11.6          Governing Law.

          To the extent not preempted by applicable federal law, this Plan shall
be governed by and interpreted under the laws of the State of Michigan.


11-2

--------------------------------------------------------------------------------




EXHIBIT A

ELIGIBLE EMPLOYEES



Name of Employee

Type

Effective Dates/Status



















A - 1

--------------------------------------------------------------------------------




EXHIBIT A - 1

WOLVERINE WORLD WIDE, INC.
409A SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN
PARTICIPATION AGREEMENT


                                                                     
("Employee") has been notified by Wolverine World Wide, Inc. ("Employer") of the
Employer's intent to designate the Employee as a Participant in the Wolverine
World Wide, Inc. 409A Supplemental Executive Retirement Plan ("Plan"). Employer
and Employee have signed this Agreement to effectuate Employee's Participant
status and to agree on certain terms relating to Employee's Participant status.
Therefore, Employer and Employee agree as follows:

          1.          Participation Date. Employee will become a Participant in
the Plan effective                     , 20___. Employee agrees to be bound by
the provisions of the Plan.

          2.          Years of Service. Employee's commencement date for
purposes of computing Years of Service under the Plan is                        
                . Employee currently has           Years of Service.

          3.          Average Earnings. Employee's current Average Earnings
is $________.

          4.          Designated Percentage. The Designated Percentage under
Plan Section 5.1(a) is 2.4%.

          5.          Designated Period. The Designated Period under Plan
Section 10.1 is 3 years.

          6.          Deferred Compensation Agreement. Employer and Employee
agree that:

[Check one of the following]

 

o

There is no deferred compensation agreement in effect as described in Plan
Section 5.4(a).

 

 

 

 

 

 

o

There is a Deferred Compensation Agreement dated in effect as described in
Section 5.4(a) of the Plan and attached. Employee hereby relinquishes all rights
under such Deferred Compensation Agreement, and agrees to look solely to the
terms of the Plan with regard to any computation of a Minimum Benefit as
provided in the Plan.

 

          7.          Form of Payment. The Participant accepts the presumed
method of payment under the Plan (single life annuity, if single, or joint and
50% survivor annuity, if married) unless one of the following actuarially
equivalent forms is selected:

 

o

5 Year Certain and Life

o

Joint and 100% Spouse Annuity

 

o

10 Year Certain and Life

 

 


--------------------------------------------------------------------------------




          8.          Employment Relationship. Employee agrees that the Plan
shall not be construed to create a contract of employment between the Employer
and the Employee or to otherwise confer upon the Employee or other person a
legal right to continuation of employment or any rights other than those
specified herein. This plan shall not limit or affect the right of the Employer
to discharge or retire the Employee.

          This Plan does not constitute a contract on the part of the Employer
to employ Employee until age 65 or to continue his employment for any given
period of time, either fixed or contingent. Moreover, Employee does not by this
writing agree to continue in the employment of the Employer for any specified
interval of time. The employment relationship, therefore, shall continue for so
long as, but only for so long as, such employment is mutually satisfactory to
both parties. The Employer does not promise that Employee's employment will be
continued for such interval as to enable Employee to obtain all or any part of
the benefits under this Agreement.

          9.          Confidentiality and Relationship. Employee agrees to
refrain from divulging any information of a confidential nature including, but
not restricted to, trade secrets, operating methods, the names of the Employer's
customers and suppliers and the relations of the Employer with such customers
and suppliers, or other confidential information; and to refrain from using or
permitting the use of such information or confidences by any interests
competitive with the Employer; irrespective of whether or not Employee is then
employed by the Employer, and to refrain from including, and from causing
inducements to be made to, the Employer's employees to terminate employment with
the Employer or undertake employment with its competitors. The obligations
herein assumed by Participant shall endure whether or not the remaining promises
by either party remain to be performed or shall be only partially performed.

          10.          Acknowledgments. Employee acknowledges the Employer's
rights to:

          (a)          Amend or terminate the Plan at any time, subject to
Section 11.1 of the Plan; and

          (b)          To designate the Employee as an Inactive Participant at
any time, as provided in Section 3.2 of the Plan; and

          (c)          To make final decisions on any claim or dispute related
to the Plan, as provided in Section 8.5 of the Plan; and

          (d)          To exercise any and all other rights of the Employer
under the Plan, in the Employer's sole discretion, without any limitation other
than as expressly set forth in the Plan.

                    Employee agrees that any amendment or termination of the
Plan shall automatically amend or terminate this Agreement, to the extent
permitted by the Plan.

          11.          Amendments. Employee agrees that this Agreement may not
be amended orally, but only in a written amendment authorized by the Company's
Board of Directors and signed by the Plan Administrator.


--------------------------------------------------------------------------------




 

                    IN WITNESS WHEREOF, the parties have signed this Agreement.

 

 

 

WOLVERINE WORLD WIDE, INC.

 

 

 

 

 

 

 

 

Date:

 

--------------------------------------------------------------------------------

 

By:

 

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

 

Its:

 

--------------------------------------------------------------------------------

 

 

 

 

"Employer"

 

 

 

 

 

Date:

 

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

 

 

 

"Employee"


--------------------------------------------------------------------------------




EXHIBIT A - 2

WOLVERINE WORLD WIDE, INC.
409A SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN
PARTICIPATION AGREEMENT


                                                            ("Employee") has
been notified by Wolverine World Wide, Inc. ("Employer") of the Employer's
intent to designate the Employee as a Participant in the Wolverine World Wide,
Inc. 409A Supplemental Executive Retirement Plan ("Plan"). Employer and Employee
have signed this Agreement to effectuate Employee's Participant status and to
agree on certain terms relating to Employee's Participant status. Therefore,
Employer and Employee agree as follows:

          1.          Participation Date. Employee will become a Participant in
the Plan effective                     , 20__. Employee agrees to be bound by
the provisions of the Plan.

          2.          Years of Service. Employee's commencement date for
purposes of computing Years of Service under the Plan is                        
                . Employee currently has           Years of Service.

          3.          Average Earnings. Employee's current Average Earnings
is $_________.

          4.          Designated Percentage. The Designated Percentage under
Plan Section 5.1(a) is 2.0%.

          5.          Designated Period. The Designated Period under Plan
Section 10.1 is 2 years.

          6.          Deferred Compensation Agreement. Employer and Employee
agree that:

[Check one of the following]

 

o

There is no deferred compensation agreement in effect as described in Plan
Section 5.4(a).

 

 

 

 

 

 

o

There is a Deferred Compensation Agreement dated in effect as described in
Section 5.4(a) of the Plan and attached. Employee hereby relinquishes all rights
under such Deferred Compensation Agreement, and agrees to look solely to the
terms of the Plan with regard to any computation of a Minimum Benefit as
provided in the Plan.

 


--------------------------------------------------------------------------------




          7.          Form of Payment. The Participant accepts the presumed
method of payment under the Plan (single life annuity, if single, or joint and
50% survivor annuity, if married) unless one of the following actuarially
equivalent forms is selected:

 

o

5 Year Certain and Life

o

Joint and 100% Spouse Annuity

 

o

10 Year Certain and Life

 

 

          8.          Employment Relationship. Employee agrees that the Plan
shall not be construed to create a contract of employment between the Employer
and the Employee or to otherwise confer upon the Employee or other person a
legal right to continuation of employment or any rights other than those
specified herein. This plan shall not limit or affect the right of the Employer
to discharge or retire the Employee.

          This Plan does not constitute a contract on the part of the Employer
to employ Employee until age 65 or to continue his employment for any given
period of time, either fixed or contingent. Moreover, Employee does not by this
writing agree to continue in the employment of the Employer for any specified
interval of time. The employment relationship, therefore, shall continue for so
long as, but only for so long as, such employment is mutually satisfactory to
both parties. The Employer does not promise that Employee's employment will be
continued for such interval as to enable Employee to obtain all or any part of
the benefits under this Agreement.

          9.          Confidentiality and Relationship. Employee agrees to
refrain from divulging any information of a confidential nature including, but
not restricted to, trade secrets, operating methods, the names of the Employer's
customers and suppliers and the relations of the Employer with such customers
and suppliers, or other confidential information; and to refrain from using or
permitting the use of such information or confidences by any interests
competitive with the Employer; irrespective of whether or not Employee is then
employed by the Employer, and to refrain from including, and from causing
inducements to be made to, the Employer's employees to terminate employment with
the Employer or undertake employment with its competitors. The obligations
herein assumed by Participant shall endure whether or not the remaining promises
by either party remain to be performed or shall be only partially performed.

          10.          Acknowledgments. Employee acknowledges the Employer's
rights to:

          (a)          Amend or terminate the Plan at any time, subject to
Section 11.1 of the Plan; and

          (b)          To designate the Employee as an Inactive Participant at
any time, as provided in Section 3.2 of the Plan; and

          (c)          To make final decisions on any claim or dispute related
to the Plan, as provided in Section 8.5 of the Plan; and


--------------------------------------------------------------------------------




          (d)          To exercise any and all other rights of the Employer
under the Plan, in the Employer's sole discretion, without any limitation other
than as expressly set forth in the Plan.

                    Employee agrees that any amendment or termination of the
Plan shall automatically amend or terminate this Agreement, to the extent
permitted by the Plan.

          11.          Amendments. Employee agrees that this Agreement may not
be amended orally, but only in a written amendment authorized by the Company's
Board of Directors and signed by the Plan Administrator.








--------------------------------------------------------------------------------




                    IN WITNESS WHEREOF, the parties have signed this Agreement.

 

 

 

WOLVERINE WORLD WIDE, INC.

 

 

 

 

 

 

 

 

Date:

 

--------------------------------------------------------------------------------

 

By:

 

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

 

Its:

 

--------------------------------------------------------------------------------

 

 

 

 

"Employer"

 

 

 

 

 

Date:

 

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

 

 

 

"Employee"





--------------------------------------------------------------------------------




          The following executive officers have a percentage benefit multiplier
under the Supplemental Executive Retirement Plan (the "Plan") of 2.4% or 2.0%,
as indicated below:

 

2.4%

 

2.0%

 

 

 

 

 

 

 

Stephen L. Gulis, Jr.

 

Nicholas P. Ottenwess

 

 

Blake W. Krueger

 

 

 

 

Timothy J. O'Donovan

 

 

 